DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

June 4, 2021

FROM:

Anne Marie Costello, Acting Deputy Administrator and Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Updated 2021 SSI and Spousal Impoverishment Standards

This CMCS informational bulletin provides an update on the 2021 Supplemental Security Income
(SSI) and Spousal Impoverishment Standards.
Certain Medicaid income and resource standards are adjusted annually in accordance with changes in
the SSI federal benefit rate (FBR) and the Consumer Price Index (CPI). These include some of the
standards described in section 1924 of the Social Security Act (the Act), which describes the
financial eligibility rules (the “spousal impoverishment rules”) that apply when married individuals
seek coverage of certain long-term services and supports.
While some of the spousal impoverishment standards, such as the maximum community spouse
income maintenance allowance and community spouse minimum and maximum resource
allowances, are adjusted each January, section 1924 of the Act directs that the community spouse’s
minimum monthly maintenance needs allowance (MMMNA) be adjusted, in accordance with
changes to the federal poverty level, effective July 1st of each year. Additionally, as the community
spouse’s monthly housing allowance (which is the basis for determining if the community spouse
may have an excess shelter allowance) is calculated based on a percentage of the MMMNA, the
housing allowance is adjusted each July 1 as well.
Included with this informational bulletin is the revised 2021 SSI and Spousal Impoverishment
Standards chart that displays the updated MMMNA and Community Spouse Monthly Housing
Allowances. These standards are also available on Medicaid.gov at
https://www.medicaid.gov/medicaid/eligibility/spousal-impoverishment/index.html.
Please update your standards in accordance with this information.
If you have any questions or need additional information, please contact Gene Coffey, Technical
Director, Division of Medicaid Eligibility Policy at
410-786-2234 or Gene.Coffey@cms.hhs.gov.

2021
SSI and Spousal Impoverishment Standards
Supplemental Security Income (SSI)

Individual
Couple

Effective 1-1-21

SSI Federal Benefit
Benefit Rate (FBR)

SSI Resource
Standard

Income Cap
Limit (300%)

Earned Income
Break Even Point

Unearned Income
Break Even Point

794.00
1,191.00

2,000.00
3,000.00

2,382.00
N/A

1,673.00
2,467.00

814.00
1,211.00

Substantial Gainful Activity (SGA) Limit:

1,310.00 (Blind SGA: 2,190.00)

CPI Increase for 2021:
CPI Increase, Since September 1988:

1.4%
117.3%

Spousal Impoverishment
Minimum Monthly Maintenance Needs Allowance (MMMNA):

Effective 1-1-21 Unless Otherwise Noted

(Effective 7-1-21)

2,177.50
2,721.25
2,505.00

Maximum Monthly Maintenance Needs Allowance:

3,259.50

Community Spouse Monthly Housing Allowance:

653.25
816.38
751.50

(Effective 7-1-21)

Community Spouse Resources:
Minimum Resource Standard:
Maximum Resource Standard

26,076.00
130,380.00

Home Equity Limits:
Minimum:
Maximum:

603,000.00
906,000.00

All States (Except Alaska and Hawaii)
Alaska
Hawaii

All States (Except Alaska and Hawaii)
Alaska
Hawaii

